Munday, District Judge.
The board of equalization and assessment entered an order on July 26, 1940, increasing the total assessed valuation of farm lands and improvements in Knox county, Nebraska, for purposes of taxation for the year 1940.
The questions of law and procedure herein are practically identical with those involved and decided in the case en*896titled Boyd County v. State Board of Equalization and Assessment, p. 896, post, 296 N. W. 152, and decided at the same sitting of the court. The cases were considered at the same time on oral argument in this court. Our decision is governed by the rules therein announced.
It is ordered that the petition in error be dismissed, and the decision and final order of the state board of equalization and assessment be and hereby is
Affirmed.